DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 05/07/2018. Claims 1-10 are pending in the case. Claims 1, 9, and 10 are independent claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 9, and 10 recites “learning data that is a learning object.” Later these independent claims recite “excluding, from the learning object, the learning data.” Recitation of “learning article” with an indefinite article renders the claim unclear. The first recitation seems to imply that the learning object is a synonym of, or an integral part of, the learning data. Whereas, the second recitation seems to removing a completely separate learning object from the learning data. It is unclear what exactly is meant by “a learning object” and how those recitations relate to the rest of the claim language. Dependent claims 2-7 inherit this deficiency through their ultimate dependence on independent claim 1.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hagiwara (Japanese Pat. App. Pub. No. JP2005100011A, hereinafter Hagiwara) in view of Hisada (U.S. Pat. App. Pub. No. 2019/0057285, hereinafter Hisada).

As to independent claim 1, Hagiwara teaches:
…acquiring learning data that is a learning object for a model in which data and confidence of the data are associated with each other (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data. See also, Hisada at abstract.);
determining whether learning of the learning data is needed by comparing a predetermined condition with a decision result related to updating of the model accumulated for the learning data acquired at the acquiring (Figure 2, control portion 
excluding, from a learning object, the learning data of which learning is determined to be unneeded at the determining (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72).
Hagiwara does not appear to expressly teach a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising.
Hisada teaches a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising (Figure 14, storage medium 906, program 904, and storage device 905. Paragraph 129, The program 904 may be supplied to the CPU 901 via the communication network 909 or may be stored in advance in the storage medium 906 and the drive device 907 may read the program and supply the program to the CPU 901).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara to include the learning hardware of Hisada such that a highly accurate learning model can be generated in a short time (see Hisada at paragraph 2).

As to dependent claim 2
deciding whether learning data to be cross-checked is data used for updating the model, by cross-checking, with the model, the learning data of which learning is determined to be needed at the determining (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. Paragraphs 19, 27, 50, 52, and 65);
updating the model based on the learning data when the learning data to be cross-checked is decided as data used for updating the model at the deciding (Figure 1, weight coefficient update unit 16); and
accumulating a decision result for the learning data to be cross-checked at the deciding (Paragraph 11, the learning data whose count value exceeds the first set number is incremented by 1 without inputting the learning data to the input layer in the learning process of the next cycle).

As to dependent claim 3, Hagiwara further teaches:
the learning data includes a label of a positive instance or a negative instance and a feature amount (Paragraph 47, the teaching data is encoded in the good, bad 1, and defective 2. The supervised data indicating the non-defective product corresponds to the label of the positive example, and the supervised data indicating the defective 1 and the defective 2 corresponds to the label of the negative example),
the model learns learning data including a label against confidence of the model as a wrong instance (Paragraph 20, supervised learning function), and
the deciding includes deciding the learning data to be cross-checked as data used for updating the model when the learning data to be cross-checked includes a label against the confidence of 

As to dependent claim 4, Hagiwara further teaches the accumulating includes accumulating a correct classification count indicating a count for correctly classified instances for the learning data decided as not data used for updating the model at the deciding, and the determining includes determining learning of the learning data to be unneeded, when the correct classification count accumulated for the learning data acquired at the acquiring is equal to or greater than a predetermined threshold (Paragraph 39, when X ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, clears the count value of the data number i, and sets it to 0 (step S118)).

As to dependent claim 5, Hagiwara further teaches the accumulating includes accumulating a correct classification score indicating reliability for correct classification for the learning data decided as not data used for updating the model at the deciding, and the determining includes determining learning of the learning data to be unneeded, when the correct classification score accumulated for the ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, clears the count value of the data number i, and sets it to 0 (step S118)).

As to dependent claim 6, Hagiwara further teaches the accumulating includes accumulating a correct classification count indicating a count for correctly classified instances for the learning data decided as not data used for updating the model at the deciding, and the determining includes determining learning of the learning data to be unneeded, when a ratio with respect to a processing count of the correct classification count accumulated for the learning data acquired at the acquiring is equal to or greater than a predetermined threshold (Paragraph 39, when X ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, clears the count value of the data number i, and sets it to 0 (step S118)).

claim 7, Hagiwara further teaches resetting the decision result accumulated for the learning data, when the learning data to be cross-checked is decided as data used for updating the model at the deciding (Paragraph 24, clear the count and set it to zero).

As to independent claim 9, Hagiwara teaches:
A learning method comprising (Abstract):
acquiring learning data that is a learning object for a model in which data and confidence of the data are associated with each other… (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data);
determining whether learning of the learning data is needed by comparing a predetermined condition with a decision result related to updating of the model accumulated for the learning data acquired at the acquiring… (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. Paragraphs 19, 27, 50, 52, and 65); and
excluding, from a learning object, the learning data of which learning is determined to be unneeded at the determining… (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72).

Hisada teaches using a processor (Figure 14, CPU 901).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara to include the learning hardware of Hisada such that a highly accurate learning model can be generated in a short time (see Hisada at paragraph 2).

As to independent claim 10, Hagiwara teaches:
A learning apparatus comprising (Abstract):…
acquiring learning data that is a learning object for a model in which data and confidence of the data are associated with each other (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data. See also, Hisada at abstract.);
determining whether learning of the learning data is needed by comparing a predetermined condition with a decision result related to the model for the learning data accumulated for the learning data acquired at the acquiring (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. Paragraphs 19, 27, 50, 52, and 65); and
excluding, from a learning object, the learning data of which learning is determined to be unneeded (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72).
Hagiwara does not appear to expressly teach a memory; and a processor coupled to the memory, wherein the processor executes a process comprising.
Hisada teaches a memory (Figure 14, RAM 903 and ROM 902); and a processor coupled to the memory, wherein the processor executes a process comprising (Figure 14, CPU 901).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara to include the learning hardware of Hisada such that a highly accurate learning model can be generated in a short time (see Hisada at paragraph 2).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Hagiwara in view of Hisada and Yoshimura et al. (Japanese Pat. App. Pub. No. JP2005181928A, hereinafter Yoshimura).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Hagiwara as modified by Hisada does not appear to expressly teach the learning data is a text, and the acquiring includes acquiring a feature included in the text as the learning object.
Yoshimura teaches the learning data is a text (Paragraph 22, the learning data and the evaluation data are composed of text data), and the acquiring includes acquiring a feature included in the text as the learning object (Paragraphs 40-42, the morpheme analysis unit 12 performs morpheme analysis on each newspaper article text held in the learning corpus holding unit 11 and a single 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara as modified by Hisada to include the text analysis of Yoshimura to determined features of text data (see Yoshimura at paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Casey R. Garner/Examiner, Art Unit 2123